FILED
                               FOR PUBLICATION                                OCT 03 2012

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



DAVID SCOTT DETRICH,                             No. 08-99001

              Petitioner - Appellant,            D.C. No. 4:03-cv-00229-DCB

  v.
                                                 ORDER
CHARLES L. RYAN, Director of
Arizona Department of Corrections,

              Repondent - Appellee.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Ninth Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

       Judge Hurwitz did not participate in the deliberations or vote as to whether

the case should be taken en banc.